                                                      18-70408
Case 18-70408 Document 43 Filed in TXSB on 12/28/18 Page 1 of 6
                                                              18-70408
Case 18-70408 Document 43 Filed in TXSB on 12/28/18 Page 2 of 6
                                                           18-70408
Case 18-70408 Document 43 Filed in TXSB on 12/28/18 Page 3 of 6
Case 18-70408 Document 43 Filed in TXSB on 12/28/18 Page 4 of18-70408
                                                             6
Case 18-70408 Document 43 Filed in TXSB on 12/28/18 Page 5 of18-70408
                                                             6
Case 18-70408 Document 43 Filed in TXSB on 12/28/18 Page 6 of18-70408
                                                             6
